Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-20-00325-CV

                     CESAR ORNELES LAW, PLLC and Cesar Ornelas, II,
                                    Appellants

                                                v.

                                   Rachel Rodriguez MEDINA,
                                            Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-15819
                           Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2020

DISMISSED

           Appellants Cesar Orneles Law, PLLC and Cesar Orneles, II and Appellee Rachel

Rodriguez Medina filed a joint motion to dismiss, requesting that this court dismiss the appeal and

cross appeal with prejudice. We grant the motion and, accordingly, dismiss the appeal and cross

appeal. See id. TEX. R. APP. P. 42.1(a)(1). Costs of the appeal and cross appeal are taxed against

the party who incurred them. See id. R. 42.1(d).

                                                   PER CURIAM